COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Terrell William Proctor d/b/a T.W. Proctor & Associates and Preco v.
                          Quality Signs, Inc.

Appellate case number:    01-15-00861-CV

Trial court case number: 2013-38503

Trial court:              80th District Court of Harris County

Party filing motion:      Appellants

       The en banc court has unanimously voted to deny appellants’ motion for en banc
reconsideration as untimely. It is ordered that the motion is DENIED.

Judge’s signature: /s/ Russell Lloyd
                    Acting for the Court*

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey.


Date: August 30, 2018